IN THE SUPREME COURT, STATE OF WYOMING

                                         2016 WY 88

                                                                     April Term, A.D. 2016

                                                                         August 31, 2016

TODD MICHAEL SINDELAR,

Appellant
(Defendant),

v.                                                     S-16-0119

THE STATE OF WYOMING,

Appellee
(Plaintiff).

               ORDER REVERSING JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon a “Stipulated Motion to Reverse and Remand,”
e-filed herein August 18, 2016. After a careful review of the motion and the file, this Court finds
as follows. After a jury trial, Appellant was convicted of one count of second-degree murder.
Wyo. Stat. Ann. § 6-2-104. In the stipulated motion, the parties submit that Appellant’s
conviction should be reversed because the jury was given a “flight” instruction, contrary to
Hadden v. State, 2002 WY 41, 42 P.3d 495 (Wyo. 2002). There, this Court wrote:

       We will affirm. However, we will also hold that after the publication of this
       opinion in the advance sheets of Pacific Reporter Third, the giving of a flight
       instruction in a criminal case will constitute reversible error, though the
       prosecution may still prove up and argue flight as a circumstance from which
       guilt may be inferred.

Id., ¶ 2, 42 P.3d at 496. In his brief, Appellant contends his conviction should be reversed based
on the quoted precedent. The State of Wyoming agrees. This Court agrees as well. It is,
therefore,

[¶2] ORDERED that the “Judgment Upon Guilty Verdict of Jury” entered in this matter on
December 16, 2015, and the “Sentence” entered on March 11, 2016, be, and hereby are, reversed
and vacated. This matter is remanded to the district court for proceedings consistent with this
order.
[¶3]   DATED this 31st day of August, 2016.

                                              BY THE COURT:

                                              /s/

                                              E. JAMES BURKE
                                              Chief Justice